Case 1:18-mc-25320 Document 28-2 Entered on FLSD Docket 11/04/2020 Page 1 of 2




                   EXHIBIT 2
          Order Adopting Referee’s Report
              Florida Supreme Court
Case 1:18-mc-25320 Document 28-2 Entered on FLSD Docket 11/04/2020 Page 2 of 2




                  Supreme Court of Florida
                       THURSDAY, SEPTEMBER 3, 2020

                                                            CASE NO.: SC19-188
                                                            Lower Tribunal No(s).:
                                                                 2015-00,718(2B)

 THE FLORIDA BAR                        vs.    MARC JOHN RANDAZZA

 Complainant(s)                                Respondent(s)

        The Court approves the uncontested referee's report and reprimands
 respondent.
        Respondent is further placed on probation for one year under the terms and
 conditions set forth in the report. Respondent shall comply with all other terms
 and conditions in the report.
        Judgment is entered for The Florida Bar, 651 East Jefferson Street,
 Tallahassee, Florida 32399-2300, for recovery of costs from Marc John Randazza
 in the amount of $2,887.25, for which sum let execution issue.

 NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
 IF FILED, DETERMINED.

 CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ, and
 COURIEL, JJ., concur.

 A True Copy
 Test:



 JohnA . Tomasmo
 Clerk, Sup :re:m.eCourt

 ca
 Served:
 LESLIE LAGOMASINO BAUM                            JAMES KEITH FISHER
 HON. DAWN CALOCA-JOHNSON, JUDGE                   JOHN A. WEISS
 PATRICIA ANN TORO SAVITZ
